            Case 5:20-mj-00111-DUTY Document 3 Filed 03/09/20 Page 1 of 2 Page ID #:75
                        ORIGINAL
     AO 93 (Rev. 12/09) Search and Seizure Warrant   (USAO COCA Rev. 01/2013)




                                            UNITED STATES DISTRlCT COURT
                                                                                for the
                                                                    Central District of California


                         In the Matter of the Search of                              )
                     (Briefly describe the property to be searched                   )
                      or identifY the person by name and address)                    ) Case No.       5:20-MJ-00111
                                                                                     )
                   The Person of Darron Keith Wimbley                                )
                                                                                     )

                                                     SEARCH AND SEIZURE WARRANT
     To:         Any authorized      law enforcement      officer

              An application by a federal law enforcement                  officer or an attorney for the government       requests the search
     of the following person or property located in the                           Central          District of                  California
     (identifY the person or describe the property to be searched and give its location):
           See Attachment A

                 The person or property to be searched, described above, is believed to conceal (identifY the person or describe the
     property to be seized):
           See Attachment        B


                 I find that the affidavit(s),   or any recorded testimony,          establish probable cause to search and seize the person or
     property.

                 YOU ARE COMMANDED to execute this warrant on or before                                  14 days from the date of its issuance
                                                                                                                      (not to exceed 14 days)
           ~ in the daytime          6:00 a.m. to 10 p.m.             o   at any time in the day or night as 1 find reasonable         cause has been
                                                                          established.

              Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
     taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
     place where the property was taken.
              The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
     inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
    on duty at the time of the return through a filing with the Clerk's Office.
                                        (name)

           o    I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
     of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose propeliy, will be
     searched or seized (check the appropriate box) 0 for              days (not to exceed 30).
                                                             o      until, the facts justifying,   the later specific date of


     Date and time issued:            Z/Z-lL20ce                      l :t2.-K~_~~~                        __         '_""->                            _

                                                                               ,-                               Judge's signature

     City and state:        Riverside, California                                         Honorable Shashi Kewalramani          U.S. Magistrate Jud e
                                                                                                              Printed name and title



AUSA Peter Dahlquist,          951-276-6267:re
         Case 5:20-mj-00111-DUTY Document 3 Filed 03/09/20 Page 2 of 2 Page ID #:76



     ,1093   (ReI'. 1],'09) Search (/Ild Sei:/Ire   W{)rralll   (Page   2)

                                                                                      Return
     Case No ..                                                                                           Copy of warrant and inventory le.!1with:
      5:20-MJ-00111



     InventOlY of/he property taken and name of any person(s)                            seized:
     [Please provide a description            that would be sufficient       to demonstrate      that the items seized fall within the items authorized      to be
     seized pursuant to the warrant (e.g., type of documents,                  as opposed to "miscellaneous        documents")     as well as the approximate
     volume of any documents              seized (e.g., number of boxes).         If reference    is made to an attached description       of property, specify the
     number of pages to the attachment                  and any case number appearing         thereon.]




     I declare under penalty of perjury that I am an officer who executed this warrant and that this inventOlY is correct and
     was returned along with the original .lIarrant to the designatedjudge                                through afiling with the Clerk's OfJice.




     Date:
                                                                                                                 t.):ecliting ojjicer's signature

                                                                                                                 (\ ~                 ~ ~.           '0..\
                                                                                                                 ~~'"
                                                                                                                    Pril1ted name a~d titk
                                                                                                                                                      ~




AUSA Peter Datliquist, 951-276-6267:re
